—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Appeals Board of the Administrative Adjudication Bureau, dated December 19, 1997, affirming a decision of an Administrative Law Judge of the Department of Motor Vehicles, dated August 12, 1996, which, after a hearing, found the petitioner guilty of violating Vehicle and Traffic Law § 1141 and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
“It is well settled that judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record” (Matter of Liuzzo v State of N. Y. Dept. of Motor Vehicles Appeals Bd., 209 AD2d 618; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Issues of credibility are for the Administrative Law Judge to determine, and “it is not the role of this [c]ourt to weigh the evidence presented” (Matter of Liuzzo v State of New York Dept. of Motor Vehicles Appeals Bd., supra, at 618; see, Matter of Simpson v Wolansky, 38 NY2d 391).
The determination here that the petitioner violated Vehicle and Traffic Law § 1141 is supported by substantial evidence, and there is no reason to disturb it.
The petitioner’s remaining contentions are without merit. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.